Citation Nr: 1420072	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  05-34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and/or anxiety disorder, to include as secondary to the service-connected lower back disability.  

2.  Entitlement to a rating in excess of 40 percent for a lower back disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 1, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to January 1946.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2005 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

In April 2006, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.  

In the March 2005 rating decision, the RO denied a rating in excess of 20 percent for the service-connected lower back disability.  The RO subsequently granted an increased, 40 percent rating in a November 2007 rating decision.  The 40 percent rating was effective from December 9, 2004, the date of the Veteran's claim for an increased rating.  Despite the grant of this increased rating, the Veteran has not been awarded the highest possible evaluation, and his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

In February 2009 and July 2010, the Board remanded the claim for a rating in excess of 40 percent for the service-connected lower back disability for further development.  In March 2012, the Board remanded this claim to afford the Veteran a requested hearing.  

In July 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  

In December 2012, the Board denied service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder, and remanded the claim for an increased rating for the lower back disability and a claim for a TDIU for further development.  In July 2013, the Appeals Management Center (AMC) granted a TDIU, effective June 1, 2009.  The AMC also issued a supplemental statement of the case (SSOC), continuing the denial of a rating in excess of 40 percent for the service-connected lower back disability.  

The Veteran appealed the Board's December 2012 denial of service connection for an acquired psychiatric disability to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Order, the Court granted a Joint Motion by the parties to vacate and remand the December 2012 Board decision that denied service connection for an acquired psychiatric disability, and returned this matter to the Board for further proceedings.  

In the July 2013 rating decision, the AMC indicated that the grant of a TDIU, effective June 1, 2009, was a total grant of the benefit sought on appeal.  The AMC granted the TDIU effective from the effective date of the Veteran's combined 60 percent rating (he previously had a combined disability rating of 10 percent from April 1, 1946, 20 percent from February 28, 1972, 40 percent from December 9, 2004, and 50 percent from December 20, 2005).  The AMC did not address the issue of entitlement to a TDIU prior to June 1, 2009 in the July 2013 SSOC.  However, when evidence of unemployability is received during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran filed his claim for an increased rating for his service-connected lower back disability in December 2004 and there is evidence suggesting that he was unemployable as a result of his service-connected lower back disability prior to June 1, 2009.  The record reflects that he has been unemployed since the mid to late 1990s.   Inasmuch as a TDIU may be available prior to June 1, 2009, the Board finds that the claim for a TDIU prior to June 1, 2009 is part of the pending appeal for an increased rating for the service-connected lower back disability.

During the pendency of the claim for an increased rating for the service-connected lower back disability, the AMC granted service connection for left side sciatica and L4-5 radiculopathy, associated with the service-connected lower back disability.  In the December 2011 rating decision granting service connection, the AMC assigned an initial 10 percent rating, effective December 20, 2005, with a 20 percent rating assigned from October 1, 2007 and a 40 percent rating assigned from June 1, 2009.  The AMC indicated in the December 2011 rating decision that, while the issue regarding left side sciatica and radiculopathy was inferred from the evidence related to the Veteran's service-connected low back disability, it was not a part of his appeal and, therefore, he needed to file a new notice of disagreement (NOD) if he disagreed with the decision in any respect.  The Veteran did not file an NOD regarding the December 2011 rating decision; however, the Board finds that, insofar as the disability rating for left side sciatica and radiculopathy arose out of the claim for an increased rating for the service-connected lower back disability, the appropriate rating for the neurological manifestations of the lower back disability are presently for consideration as part of the present appeal.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes VA treatment records which are not of record in the paper claims file.  Some of these records were of record and considered in the July 2013 SSOC.  Subsequent to issuance of the July 2013 SSOC, additional treatment records and an August 2013 VA examination report were uploaded to the Virtual VA e-folder.  However, in July 2013, the Veteran submitted a waiver indicating that he waived his right to submit additional evidence for RO consideration and, if he wished to submit additional evidence at a later time, he waived his right to have the case remanded to the RO for consideration of the evidence, and requested that the Board consider any new evidence.  See 38 C.F.R. § 20.1304 (2013).  Accordingly, this evidence will be considered in adjudication of the claim for an increased rating for the service-connected lower back disability.  As the claim for service connection for an acquired psychiatric disability and the claim for a TDIU prior to June 1, 2009 are being remanded for additional development, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence in its readjudication of these claims.  See 38 C.F.R. § 20.1304.  The VBMS e-folder contains a June 2013 letter to the Veteran and a June 2013 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), but does not contain any additional relevant evidence.  

In a July 2012 statement, the Veteran reported that, during service, he fired his anti-aircraft gun nearly every day and stated, "maybe that is why my ear's [sic] hearing is getting worse."  The issue of entitlement to service connection for hearing loss has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disability and entitlement to a TDIU prior to June 1, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims decided below has been accomplished.

2.  The Veteran's service-connected lower back disability has not been manifested by ankylosis nor does the evidence reflect incapacitating episodes of intervertebral disc syndrome (IVDS) lasting for six weeks or more in a 12-month period.  

3.  During the period from December 9, 2004 to October 1, 2007, the Veteran experienced mild left side sciatica and radiculopathy as a result of his service-connected lower back disability.  

4.  During the period from October 1, 2007 to June 1, 2009, the Veteran's left side sciatica and radiculopathy was no worse than moderate. 

5.  Since June 1, 2009, the Veteran's left side sciatica and radiculopathy have been no worse than moderately severe.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the service-connected lower back disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

2.  The criteria for a rating of 10 percent, but no higher, for left side sciatica and radiculopathy are met from December 9, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for a rating in excess of 20 percent for left side sciatica and radiculopathy, from October 1, 2007 to June 1, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code 8520 (2013).

4.  The criteria for a rating in excess of 40 percent for left side sciatica and radiculopathy, from June 1, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran filed his claim for an increased rating in December 2004 and was provided with the relevant notice and information in a January 2005 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006 and April 2009.  Although the March 2006 and April 2009 letters were not issued prior to the decision on appeal, the Veteran's claim was readjudicated in March 2010, December 2011, and July 2013 SSOCs.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records and VA records have been obtained and associated with the claims file/e-folder.  The Veteran was also provided with VA examinations in January 2005, October 2007, June 2009, January 2013, and August 2013 which address the severity of his service-connected lower back disability and provide findings responsive to the pertinent rating criteria.  An additional medical opinion was obtained in August 2010 to clarify the neurological manifestations of the service-connected lower back disability.  The VA examinations, read together, are adequate to evaluate the service-connected lower back disability, including its neurological manifestations of left side sciatica and radiculopathy.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The increased rating claim was remanded in December 2012 to obtain records from Social Security Administration (SSA) and to afford the Veteran a VA examination to evaluate the current severity of his disability.  The AMC requested the Veteran's SSA records, but was advised in a June 2013 response from the SSA that the medical records had been destroyed.  The Veteran (who had reported in a February 2013 statement that he was not in receipt of Social Security disability and there were no records to obtain) was advised of the unavailability of SSA records via a June 2013 letter.  Under these circumstances, the Board finds that VA has fulfilled its duty to attempt to obtain the SSA records, and that no further action in this regard is required.  The Veteran was afforded a VA examination to evaluate his service-connected lower back disability in January 2013.  He underwent another VA examination in August 2013.  These examination reports, read together, are adequate to evaluate the service-connected lower back disability, including its neurological manifestations.  See Barr, 21 Vet. App. at 311.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board acknowledges that the claims remaining on appeal are being remanded, in part, to obtain outstanding records from the Coatesville VA Medical Center (VAMC); specifically, complete records dated between April 2006 and September 24, 2009, to include complete records from the Veteran's hospitalization in September and October 2009.  The Board is aware that in Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court indicated VA adjudicators have constructive, if not actual, possession of VA records when put on notice of the existence of these records. Therefore, when VA adjudicators are on notice that additional VA records may exist concerning the claim, the records must be obtained before deciding the claim.  In this case, however, the Veteran has not specifically reported dates of pertinent treatment for his service-connected lower back disorder which are not of record.  The Board has considered that the June 2009 VA examination report reflects that the Veteran underwent EMG/NCS testing to evaluate symptoms of neuropathy in July 2008; however, the physical medicine and rehabilitation consultation, which reports the results of this testing, was included in the June 2009 VA examination report.  Additionally, the Veteran was afforded a VA examination for the specific purpose of evaluating his service-connected lower back disability in October 2007.  The Board finds that the evidence of record is adequate to evaluate the severity of the Veteran's service-connected lower back disability, to include neurological manifestations, during the pendency of the appeal and remand to obtain additional treatment records is not warranted.  

An October 2010 VA treatment record reflects that the Veteran's community physician was Dr. H. and the Veteran reported that he got most of his care through community providers, but came to VA for colostomy supplies.  Treatment records from Dr. H. have not been associated with the claims file/e-folder; however, VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In June 2013, VA wrote to the Veteran and advised him that he needed to submit all relevant evidence in his possession and provide VA with information sufficient to enable VA to obtain all relevant evidence not in his possession.  He was advised to complete and return a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), for any treatment records he wanted VA to obtain on his behalf.  In the same month, the Veteran returned a VA Form 21-4142 in which he indicated that he had received treatment at the VAMCs in Coatesville, Lebanon, Wilmington, and New York City.  He indicated that he had enclosed all remaining information or evidence and asked that his claim be decided as soon as possible.  As the Veteran has not provided a release form to obtain treatment records from Dr. H.; it is not possible for VA to obtain them. No further action in this regard is warranted.  A claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  38 U.S.C.A. § 5107(a).  While VA has a duty to assist the veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA).  Moreover, as indicated above, the numerous VA treatment records and VA examination reports of record provide adequate information to evaluate the service-connected lower back disability.  

The Board recognizes that the Veteran listed the VAMC in New York City among the VAMCs where he received treatment for his back condition in the June 2013 VA Form 21-4142; however, despite the form's instruction to provide the dates of treatment, the Veteran did not do so.  Rather the Veteran listed only, "NYC NY ? I was going to VA NYC for Back condition."  Records from this facility were not subsequently requested.  It is significant that the Veteran did not indicate the dates of any treatment he received at the New York City VAMC.  The Board notes that the Veteran underwent VA examinations to evaluate his lower back disability in New York in June 1946, September 1951, and January 1977, at which time he resided in that state.  VA treatment records from the New York VAMC, dated from January 1946 to October 1948 were previously associated with the claims file.  In an August 1972 statement, the Veteran reported that he had recently received VA treatment for his back.  The Veteran has lived in Pennsylvania since the filing of his claim for an increased rating in December 2004, and, in the context of his current claim for an increased rating, he has consistently reported treatment at the VA facilities in Coatesville, Wilmington, Lebanon, and Philadelphia.  As the Veteran has not indicated that he has received VA treatment at the New York VAMC at any time pertinent to the present claim, and did not indicate the dates of treatment at the New York VAMC in his June 2013 VA Form 21-4142, the Board finds that remand to obtain any additional records from this facility is not warranted.  See 38 C.F.R. § 3.159(c)(2)(i) (if requested by VA, a claimant must provide enough information to identify and locate records in the custody of a Federal department or agency, including the custodian holding the records and the approximate time frame covered by the records).  Moreover, as indicated above, the numerous VA treatment records and VA examination reports of record provide adequate findings to evaluate the service-connected lower back disability pursuant to the pertinent rating criteria.  

The Board has also considered that, in July 2013, the Veteran presented to the Coatesville VAMC with complaints of severe left hip and left knee pain.  The impression was left knee arthralgia, left knee effusion, degenerative joint disease (DJD), rule out internal derangement, and rule out fracture.  The Veteran was transferred to Brandywine Hospital.  A follow-up VA treatment record indicates that the discharge diagnoses from the private facility were arthralgia, hemarthrosis of left knee, possible pseudogout, and overanticoagulation.  Records from Brandywine Hospital appear to have been scanned into the Veteran's VA treatment records; however, records of this July 2013 treatment from Brandywine Hospital are not available for the Board's review.  Regardless, as the evidence of record indicates that this treatment was related to a left knee condition, as opposed to the service-connected lower back disability, these records are not pertinent to the claims decided here and remand to obtain such records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Virtual VA e-folder includes October 2013 and December 2013 rating decisions which are not of record in the paper claims file.  The evidence considered in the October 2013 rating decisions, which proposed reducing the rating for the Veteran's left side sciatica and L4-5 radiculopathy and proposed discontinuing the TDIU, included an October 2012 VA Form 21-526b, Veteran's Supplemental Claim for Compensation, with a cover letter from the Veteran's representative as well as a Section 5103 Notice Response, received in September 2013, advising VA that the Veteran had enclosed all the remaining information or evidence to support his claim together with a cover letter from Veteran's representative.  These documents are not of record in the paper claims file or e-folder; however, there is no indication that these documents would include findings regarding the severity of the Veteran's service-connected lower back disability, including its neurological manifestations, the question for consideration here.  Rather, the description of the evidence in the October 2013 rating decisions suggests that they simply served to communicate the Veteran's desire for an increased rating for his left side sciatica and radiculopathy and that he had provided all evidence regarding this claim.  Significantly, the Veteran was afforded VA examinations to evaluate his service-connected lower back disability in January and August 2013.  As the evidence of record is sufficient to evaluate the service-connected lower back disability, including its neurological manifestations, remand to obtain copies of the October 2012 VA Form 21-526b, the September 2013 Section 5103 Notice Response, and the respective cover letters referenced in the October 2013 rating decisions is not required.  See Soyini, 1 Vet. App. at 546.  

The Board has also considered that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the DRO hearing and the Board hearing, respectively, the DRO and the undersigned Veterans Law Judge did not specifically discuss the criteria necessary to establish an increased rating for the service-connected lower back disability, to include its neurological manifestations.  However, the DRO, the Veterans Law Judge, and the Veteran's representative did ask questions regarding the severity of the Veteran's disability.  The DRO and the Veterans Law Judge did ask questions seeking to identify any pertinent evidence that was not associated with the claims file.  As the Veteran's testimony during each hearing addressed the severity of his service-connected lower back disability, the question for consideration here, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Accordingly, the Veteran is not shown to be prejudiced in regard to any deficiencies in the April 2006 or July 2012 hearings.  Moreover, neither the Veteran nor his representative has alleged that there were any deficiencies in the DRO hearing or the Board hearing under section 3.103(c)(2). See Bryant, 23 Vet. App. at 497-98. 

Significantly, in Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the extensive development of the Veteran's claim, discussed above, the Board finds no deficiency in the DRO or Board hearing or in development of the claim.  See id. 

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   

Service connection for the Veteran's lower back disability was initially granted in a July 1946 rating decision.  The RO assigned an initial 10 percent rating for the disability (characterized at that time as left sacroiliac weakness and injury).  In a September 1972 rating decision, the RO granted an increased, 20 percent rating, effective February 28, 1972.  In December 2004, the Veteran filed his current claim for an increased rating.  The RO continued the 20 percent rating in the March 2005 rating decision.  In a November 2007 rating decision, the RO granted a 40 percent rating, effective December 9, 2004 (the date of the claim for an increased rating).  

The service-connected lower back disability is rated 40 percent disabling pursuant to Diagnostic Code 5236; however, the actual criteria for rating disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  That formula provides for assignment of a rating of 40 percent rating for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

As indicated above, the Veteran submitted his claim for an increased rating in December 2004.  "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509 (2007). 

Considering the pertinent evidence of record in light of the law, the Board finds that a rating in excess of 40 percent for the service-connected lower back disability is not warranted.  In this regard, there is no evidence of unfavorable ankylosis of the thoracolumbar spine or the entire spine; rather, the Veteran has maintained range of motion in his spine throughout the pendency of the appeal, as reflected during January 2005, October 2007, June 2009, January 2013, and August 2013 VA examinations, which reveal forward flexion to no less than 15 degrees.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, because the 40 percent rating currently assigned is the maximum rating for limitation of motion without ankylosis, further consideration of the DeLuca factors is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

There is also no evidence that the Veteran's service-connected lower back disability would warrant a rating in excess of 40 percent pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  According to this formula, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluation, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

There is simply no evidence of bed rest prescribed by a physician for a total period of at least six weeks in a 12-month period, as required for a higher rating under the above-noted criteria.  The Veteran reported during the January 2005 VA examination that he had incapacitating episodes occurring 10 to 15 times during the past 12 months, with each episode lasting a day or so.  The record does not reflect that he was prescribed bed rest during these reported episodes; however, even if he was, 15 episodes lasting for about a day each does not more nearly approximate incapacitating episodes having a total duration of at least six weeks.  Moreover, the October 2007 VA examiner indicated that the Veteran had had no incapacitating episodes in the last 12 months.  The January 2013 VA examiner indicated that the Veteran did not have IVDS in his lumbar spine.  While the August 2013 VA examiner indicated that the Veteran had IVDS of the thoracolumbar spine, he reported that the Veteran had not had any incapacitating episodes over the past 12 months due to IVDS.  There is simply no competent, probative evidence that the Veteran's service-connected lower back disability has been manifested by incapacitating episodes of IVDS for a total duration of at least six weeks in a 12-month period.  Therefore, the criteria for an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are also not met.

In evaluating the service-connected lower back disability, the Board has considered that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected spine disability.  As discussed in the introduction, during the pendency of the appeal, the AMC granted service connection for left side sciatica and L4-5 radiculopathy associated with the service-connected lower back disability.  The AMC assigned a 10 percent rating effective December 20, 2005; a 20 percent rating effective October 1, 2007; and a 40 percent rating effective June 1, 2009.  The Veteran's left side sciatica and L4-5 radiculopathy has been evaluated pursuant to Diagnostic Code 8520.  

Diagnostic Code 8520 provides ratings of 10, 20, 40, and 60 percent for incomplete paralysis of the sciatic nerve which is mild, moderate, moderately severe, or severe, with marked muscular atrophy, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  See 38 C.F.R. § 4.6. 

The December 2011 grant of service connection for left side sciatica and L4-5 radiculopathy associated with the service-connected lower back disability was based on a VA examiner's August 2010 opinion that the Veteran had left side sciatica and radiculopathy due to lumbar degenerative disc disease (DDD).  The Veteran has consistently reported that his low back pain radiates into the left lower extremity.  The AMC granted service connection and assigned an initial 10 percent rating for left side sciatica and L4-5 radiculopathy, effective December 20, 2005, finding that this was the earliest date from which the medical record from the VAMC showed neurologic manifestations.  The record reflects, however, that the Veteran has described lower back pain radiating into his left leg prior to December 20, 2005.  

In this regard, during VA treatment in August 2004, the Veteran complained of low back pain mostly on the left and stated that it traveled down the left posterior thigh daily.  Another treatment record from that date documents that the Veteran reported no paresthesias in his legs.  Straight leg raising was negative.  There were sensory deficits for pinprick on the distal right foot, which the physician commented could possibly be secondary to swelling.  Knee jerk and ankle jerk were absent.  During treatment in September 2004, the Veteran complained of worsening low back pain for two months.  He reported that the pain was more on the left posterior hip and involved both posterior thighs.  During VA treatment in January 2005, straight leg raising was normal and the Veteran was neurologically intact.  On VA examination in January 2005, the Veteran complained of pain over the left sacroiliac region which radiated down the left leg.  There was no abnormality on motor and sensory examination.  In his April 2005 NOD, the Veteran reported that he experienced shooting pains down his left leg and throbbing pain in his left foot.  The Veteran had no complaints of paresthesias during VA treatment on December 20, 2005.  On examination, straight leg raising was negative.  Right lower extremity strength was 4+/5 and left lower extremity strength was 4/5.  There was a minimal sensory deficit on the left foot, which the physician commented was possibly due to swelling.  Knee jerk and ankle jerk could not be elicited bilaterally.   

The Veteran has consistently described low back pain radiating into the left lower extremity since his in-service injury, for example, as reported during a May 2012 VA examination and during VA treatment in August 2012.  A June 1946 VA examination report documents that the Veteran complained of pain in his left side low back referred down his left leg.  The Veteran is competent to report low back pain radiating into his left lower extremity, as it is capable of his lay observation.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).   Despite the fact that there are several normal neurological findings contained in the pertinent records dated prior to December 20, 2005 (for example, the straight leg raising test was negative/normal in August 2004, January 2005, and December 2005; the Veteran was described as neurologically intact in January 2005; and there was no abnormality on motor and sensory examination in January 2005), knee jerk and ankle jerk were absent in August 2004, consistent with the December 2005 finding that these reflexes could not be elicited.  

The Board recognizes that, in addition to left side sciatica and L4-5 radiculopathy, the Veteran has been diagnosed with peripheral neuropathy in the lower extremities.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998).  There is no indication that it is possible to distinguish the symptoms from the Veteran's left side sciatica and L4-5 radiculopathy and his peripheral neuropathy affecting the left lower extremity during the period prior to October 1, 2007.  Accordingly, the Board has considered all of the pertinent symptoms described in the treatment records in evaluating the left side sciatica and radiculopathy during this period.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that a 10 percent rating for mild incomplete paralysis of the left sciatic nerve is warranted from December 9, 2004, the date of the Veteran's current claim for an increased rating.  See 38 C.F.R. § 3.400(o).  

A rating in excess of 10 percent during the period from December 9, 2004 to October 1, 2007; however, is not warranted.  In this regard, despite the absence of knee and ankle jerk reflexes during VA treatment in August 2004 and December 2005, the Veteran denied paresthesias in the legs during VA treatment in August 2004 and straight leg raising on that date was negative.  During VA treatment in January 2005, straight leg raising was normal and the Veteran was noted to be neurologically intact and, on VA examination that month, motor and sensory examination revealed no abnormality.  There were, again, no complaints of paresthesias during VA treatment in December 2005 and straight leg raising was again negative.  The physician documented only minimal sensory deficit on the left foot and left lower extremity strength on that date was 4/5, indicative of active movement against gravity and some resistance.  See MEDICAL ABBREVIATIONS, 360 (Neil M. Davis, 10th ed. 2001).  

The foregoing evidence indicates that the left side sciatica and radiculopathy was no worse than mild during the period prior to October 1, 2007.  The Board acknowledges that the Veteran has reported experiencing pain (including shooting pain and throbbing pain) in his left lower extremity.  He is competent to describe such symptoms and the Board finds his reports credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, despite these reports, the evidence simply does not demonstrate neurological impairment of the left lower extremity which more nearly approximates moderate incomplete paralysis of the sciatic nerve during the period prior to October 1, 2007.  

On VA examination in October 2007, neurological examination revealed a depressed left ankle reflex.  Deep tendon reflexes were symmetrical.  Sensory examination was described as remarkable.  The diagnosis was left sided L5-S1 spine disease with a moderate degree of sciatic neuropathy involving the left lower extremity.  

In July 2008, the Veteran was evaluated because of symptoms of neuropathy.  Examination revealed moderate atrophy of the quadriceps.  Strength was 3+/5 in the hips and 4+/5 in the knees and ankles.  Sensation was impaired in that it was decreased for vibration sense.  Sensation was intact for position sense and the Veteran could not discern pinprick.  Knee jerk and ankle jerk reflexes were absent.  EMG/NCS revealed bilateral "mod-severe" sensorimotor peripheral neuropathy with axonal degeneration and demyelination.  The physician commented that the abnormal EMG findings could be due to axonal degeneration from peripheral neuropathy and/or related to the bilateral polyradiculopathy.  It was indicated that clinical correlation was required.  On examination during VA treatment in October 2008 there was decreased touch sensation in the distal shin and left foot.  During VA treatment in January 2009, the Veteran denied paresis and paresthesia.  Motor examination revealed symmetric strength with normal bulk and tone.  

The above findings do not reflect that the Veteran's service-connected left side sciatica and radiculopathy more nearly approximated moderately severe incomplete paralysis of the sciatic nerve during the period from October 1, 2007 to June 1, 2009.  Rather, the October 2007 VA examiner specifically described the left side sciatic neuropathy as moderate.  While the July 2008 EMG/NCS testing indicated bilateral "mod-severe" sensorimotor peripheral neuropathy, the record reflects that the Veteran's bilateral peripheral neuropathy is not related to his service-connected lower back disability.  In this regard, in June 2009, a VA examiner reviewed the claims file, including the July 2008 EMG/NCS testing, and opined that the Veteran "definitely has bilateral peripheral neuropathy which is not secondary to his service-connected back condition."  She added that he was also complaining of pain radiating from the back and had an abnormal neurological examination and the EMG/NCS did not clearly rule out the possibility of radiculopathy.  Therefore, the June 2009 examiner, who diagnosed lumbar spine DJD and sciatica, opined that the Veteran's current neurological abnormality was at least as likely as not secondary to his service-connected back condition.  In August 2010, the June 2009 VA examiner again reviewed the claims file, interviewed the Veteran, and provided another opinion, in which she stated that the neurological manifestation in the left lower extremity, to include sciatica and radiculopathy, was at least as likely as not related to the service-connected DJD of the lumbar spine.  She added that peripheral neuropathy in both lower extremities (numbness and loss of sensation in a glove and stocking distribution) was not secondary to the service-connected DJD of the lumbar spine.  

As discussed above, the Board is aware that, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider, supra.  In this case, however, the physician who performed the July 2008 EMG/NCS testing characterized the Veteran's bilateral sensorimotor peripheral neuropathy as "mod-severe" (as opposed to indicating that he had sciatica or L4-5 radiculopathy that was "mod-severe") and the opinions of the VA examiner who evaluated the Veteran in June 2009 and August 2010 indicate that the bilateral peripheral neuropathy is not related to the service-connected lower back disability.  Therefore, the results of the July 2008 EMG/NCS test do not support the conclusion that the service-connected left side sciatica and radiculopathy more nearly approximated moderately severe incomplete paralysis of the sciatic nerve during the period from October 1, 2007 to June 1, 2009.  

Moreover, the physician who performed the July 2008 EMG/NCS testing stated that clinical correlation was required.  During physical examination performed by the same physician, the Veteran retained muscle strength of 3+/5 in the hips and 4+/5 in the knees and ankles, demonstrating active movement against gravity and active movement against gravity and some resistance, respectively.  Despite having decreased vibration sense and an inability to discern pinprick, sensation remained intact for position sense.  Significantly, during VA treatment in January 2009 (only six months after the July 2008 EMG/NCS testing), the Veteran denied paresis and paresthesia and motor examination revealed symmetric strength with normal bulk and tone.   The denial of paresis and paresthesia and the clinical findings of the presence of symmetric strength with normal bulk and tone indicates that the Veteran's left side sciatica and radiculopathy did not more nearly approximate moderately severe incomplete paralysis of the sciatic nerve during this period.  Accordingly, for the reasons stated above, a rating in excess of 20 percent during this period is not warranted.  

During the period between October 1, 2007 and June 1, 2009, the Veteran reported that he experienced pain (including burning and aching) which radiated into the left lower extremity.  The Veteran is competent to make such reports, and the Board finds the description of his left lower extremity symptoms to be credible.  However, even considering such symptoms, the evidence simply does not demonstrate neurological impairment of the left lower extremity which more nearly approximates moderately severe incomplete paralysis of the sciatic nerve during the period from October 1, 2007 to June 1, 2009.  

On VA examination in June 2009, the Veteran described low back pain which radiated to his left leg and foot.  Motor examination revealed active movement against gravity in knee extension, ankle dorsiflexion, and ankle plantar flexion.  There was active movement with gravity eliminated for great toe extension.  There was decreased muscle tone, but no atrophy.  Sensory examination revealed vibration, pain, light touch, and position sense to be 0/2 bilaterally.  The examiner described the sensory loss as occurring on the left in a glove and stocking fashion below the mid calf.  Knee jerk and ankle jerk reflexes were absent.  

An October 2009 VA discharge summary notes that neurological examination revealed no gross motor or sensory deficits.  Deep tendon reflexes were 2/4.  During VA treatment in January 2010, the Veteran complained of left hip pain with radiation to the left leg and numbness of the toes.  The assessment was left hip pain with radiation to the left leg due to DJD.  In his February 2010 NOD, the Veteran reported that he had no feeling in his feet.  On neurological examination during VA treatment in March 2010, motor strength was 5/5 and there was no deficit to touch.  As indicated above, the June 2009 VA examiner reviewed the claims file and interviewed the Veteran in August 2010.  She reported that the neurological examination remained unchanged from the June 2009 VA examination.  On neurological examination during VA treatment in December 2010, June and November 2011, February, April, and November 2012, and March and August 2013, sensory perception was intact and motor strength was 5/5 in all extremities.  

Examination during VA treatment in August 2012 revealed strength of the hips, knees, and ankles to be 3+/5.  There were sensory deficits to light touch and pinprick with absent position sense at the toes and absent vibration sense at the knees.  Knee jerk and ankle jerk reflexes were absent.  

A September 2012 NCS of the bilateral lower extremities revealed evidence for severe peripheral sensorimotor peripheral neuropathy with axonal degeneration.  The study revealed progression of the findings when compared to the 2008 study.  Radiculopathy could not be ruled out as an EMG study could not be performed because the Veteran was on Coumadin.  The amplitude of the compound motor action potential was markedly diminished bilaterally but slightly more on the left side; however, definite left sciatic nerve injury could not be ruled out.  

An October 2012 VA neurology consultation reflects that the Veteran had multiple medical problems including chronic left buttock pain due to an old injury from 1944 with chronic radiation to the leg with numbness.  The neurologist noted that the Veteran had been diagnosed with severe peripheral sensory neuropathy in both lower extremities.  Examination revealed weakness at knee extension and hip flexion.  Reflexes in the lower extremities were absent, and there was pin and vibration loss to the mid legs.  The diagnoses were left lower limb pain, neuropathic, and sensorimotor neuropathy with axonal and demyelinating features.  

A January 2013 VA neurology note reflects that the Veteran was diagnosed with stable sensory neuropathy and radicular pain from DJD.  On VA examination in January 2013, the examiner indicated that the Veteran had DJD of the lumbar spine and left lumbar radiculopathy.  On examination, muscle strength testing was 5/5, bilaterally, for ankle plantar flexion, ankle dorsiflexion, and great toe extension.  Muscle strength testing was 5/5 on the right and 4/5 on the left for hip flexion and knee extension.  There was no muscle atrophy present.  Deep tendon reflexes were 1+ (hypoactive) at the knee and ankle, bilaterally.  Sensory examination of the upper anterior thigh and thigh/knee were normal, bilaterally.  Sensory examination of the lower leg and ankle and foot/toes were decreased, bilaterally.  Straight leg raising test was negative on the right and positive on the left.  The examiner indicated that the Veteran had radiculopathy and experienced moderate intermittent pain and moderate numbness in the left lower extremity, but had no other signs or symptoms of radiculopathy.  The examiner indicated that the nerve root involved was the sciatic nerve on the left.  She further indicated that the right side was not affected by radiculopathy and the left side was moderately affected.  She reported that there were no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  

On VA examination in August 2013, the examiner indicated that the Veteran had degenerative disc disease (DDD) of the lumbar spine as well as left lumbar radiculopathy.  The Veteran denied any change in his condition since the January 2013 VA examination.  On examination, muscle strength testing was 5/5 for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension, bilaterally.  In response to whether or not the Veteran had muscle atrophy, the examination report states, "No response provided."  Deep tendon reflexes were normal at the knee and ankle, bilaterally.  Sensory examination of the upper anterior thigh was normal, bilaterally.  Sensory examination of the thigh/knee, lower leg and ankle, and foot/toes were decreased bilaterally.  The Veteran was unable to perform the straight leg raising test.  The examiner indicated that the Veteran had radicular pain or other signs or symptoms due to radiculopathy manifested by mild intermittent pain and mild numbness in the right lower extremity and moderate constant pain, moderate intermittent pain, and moderate numbness in the left lower extremity.  There were no paresthesias and/or dysesthesias, bilaterally and the examiner indicated that the Veteran did not have any other signs or symptoms of radiculopathy.  He indicated the nerve root involved, specifically, the left sciatic nerve, and described the severity of the radiculopathy as mild on the right and moderate on the left.  

The August 2013 VA examiner also performed a VA peripheral nerves examination and noted that the Veteran had a diagnosis of left lumbar radiculopathy.  Sensory examination of the upper anterior thigh was normal bilaterally.  Sensory examination of the thigh/knee, lower leg/ankle, and foot/toes was normal on the left and decreased on the right.  There were no trophic changes.  The examiner indicated the nerves affected, reporting that the right sciatic nerve was normal but the Veteran had moderate incomplete paralysis of the left sciatic nerve.  All other lower extremity nerves were noted to be normal, bilaterally.  

The above findings do not reflect that the Veteran's service-connected left side sciatica and radiculopathy more nearly approximated severe incomplete paralysis of the sciatic nerve since June 1, 2009.  In this regard, there is no evidence of marked muscular atrophy; rather, the June 2009 VA examination report specifically reports that, while there was decreased muscle tone, there was no atrophy.  The January 2013 VA examiner also reported that there was no muscle atrophy present.  

Moreover, on VA examination in June 2009, there was active movement against gravity in knee extension, ankle dorsiflexion, and ankle plantar flexion and an October 2009 VA discharge summary notes that neurological examination revealed no gross motor or sensory deficits.  During VA treatment in March 2010, motor strength was 5/5 and there was no deficit to touch and, on examination on multiple dates between December 2010 and August 2013, sensory perception was intact and motor strength was 5/5 in all extremities.  Examination during VA treatment in August 2012 revealed strength of the hips, knees, and ankles to be 3+/5 and on VA examination in January 2013, muscle strength testing was 5/5, bilaterally, for ankle plantar flexion, ankle dorsiflexion, and great toe extension and 4/5 on the left for hip flexion and knee extension.  Sensory examination of the upper anterior thigh and thigh/knee during the January 2013 VA examination was normal, bilaterally.  On examination in August 2013, muscle strength testing was 5/5 for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension, bilaterally.  The August 2013 VA examination also revealed normal deep tendon reflexes at the knee and ankle, bilaterally, and normal sensory examination of the upper anterior thigh, bilaterally.  The above findings do not reflect that the Veteran's left side sciatica and radiculopathy have more nearly approximated severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy, at any time since June 1, 2009.  

Significantly, the January 2013 VA examiner indicated that the Veteran had radiculopathy involving the sciatic nerve on the left and experienced moderate intermittent pain and moderate numbness in the left lower extremity, but had no other signs or symptoms of radiculopathy.  She reported that the Veteran's left side was moderately affected by radiculopathy.  The August 2013 VA examiner indicated that the Veteran had radiculopathy affecting the left sciatic nerve which was manifested by moderate constant pain, moderate intermittent pain, and moderate numbness in the left lower extremity.  He described the severity of the left side radiculopathy as moderate.  

The Board has considered that a September 2012 NCS of the bilateral lower extremities revealed evidence for severe peripheral sensorimotor peripheral neuropathy with axonal degeneration and, in October 2012, a VA neurologist noted that the Veteran had been diagnosed with severe peripheral sensory neuropathy in both lower extremities.  However, as discussed above, the VA examiner who evaluated the Veteran in June 2009 and August 2010 specifically opined that the Veteran's bilateral peripheral neuropathy is not related to the service-connected lower back disability.  Thus, the descriptions of this condition as severe do not reflect that the separate, unrelated neurological conditions affecting the left lower extremity (sciatica and radiculopathy) are severe.  Additionally, the objective findings discussed above (including multiple findings of muscle strength being 5/5 and sensory perception being intact; no gross motor or sensory deficits during VA treatment in October 2009; and normal sensory examination of the upper anterior thigh and thigh/knee and upper anterior thigh on VA examination in January 2013 and August 2013, respectively), as well as the opinions of the January 2013 and August 2013 VA examiners that the service-connected left side radiculopathy was moderate, reflect that this service-connected disability has not more nearly approximated severe incomplete paralysis of the sciatic nerve since June 1, 2009.  

Since June 2009, the Veteran has, as he is competent to do, described pain (including throbbing pain and shooting pain) and numbness in the left lower extremity.  The Veteran is competent to make such reports, and the Board finds the description of his left lower extremity symptoms to be credible.  However, even considering such symptoms, for the reasons discussed above, the evidence simply does not demonstrate neurological impairment of the left lower extremity which more nearly approximates severe incomplete paralysis of the sciatic nerve since June 1, 2009.  

The Board has considered that, in addition to his complaints of pain in the left lower extremity, the Veteran has, at times, reported that his lower back pain goes into both legs.  For example, in September 2004, the Veteran reported that his low back pain involved both posterior thighs.  In February 2010, the Veteran reported that he had no feeling in his feet and, during VA treatment in March 2013, he described left-sided low back pain with radiation to both legs.  Despite these reports, the competent, probative evidence indicates that the service-connected lower back disability is not manifested by neurological manifestations in the right lower extremity. 

In this regard, in August 2010, the VA examiner, who had previously evaluated the Veteran in June 2009, specifically responded to the request for an opinion as to whether it was at least as likely as not that the neurological manifestation in either lower extremity, to include sciatica and radiculopathy, were manifestations of service-connected DJD of the lumbar spine or, alternatively, were due to or associated with nonservice-connected disabilities.  She opined that the neurological manifestations in the left lower extremity, to include sciatica and radiculopathy, were at least as likely as not related to the service-connected DJD of the lumbar spine.  She explained that the Veteran had been having back pain and shooting left leg pain for several years, with the onset prior to the diagnosis of prostate cancer and radiation treatment.  She added that MRI of the lumbar spine demonstrated evidence of facet arthritis and neural foraminal narrowing, which can pinch the nerves and cause sciatica.  She also explained that sciatica is a different neurological entity (from pinching of the nerves at the root level) and, based on her experience and knowledge, sciatica was not secondary to the nonservice-connected peripheral neuropathy.  She stated that the Veteran did not have radiculopathy/sciatica on the right lower extremity and peripheral neuropathy of both lower extremities (numbness and loss of sensation in a glove and stocking distribution) was not secondary to the service-connected lumbar spine DJD.  

The August 2010 opinion is highly probative of the question of whether the Veteran's symptoms in the right lower extremity are manifestations of his service-connected lower back disability.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The examiner formed her opinion based on review of the record and supported her opinion with a clearly stated rationale.

The conclusion that there are no neurological manifestations of the service-connected lower back disability impacting the right lower extremity is further supported by the findings on the January and August 2013 VA examinations.  In this regard, the January 2013 VA examiner indicated that the right side was not affected by radiculopathy.  While the August 2013 VA examiner reported that the Veteran had radicular pain or other signs or symptoms due to radiculopathy manifested by mild intermittent pain and mild numbness in the right lower extremity and described the severity of the radiculopathy as mild on the right, he indicated that the nerve root involved was the left sciatic nerve (as opposed to the right).  Moreover, during the VA peripheral nerves examination, he specifically reported that the right sciatic nerve was normal.  While he found that the Veteran had moderate incomplete paralysis of the left sciatic nerve, all other lower extremity nerves were noted to be normal, bilaterally.  Accordingly, while the evidence reflects that the Veteran does experience neurological symptoms in his right lower extremity, the competent, probative evidence indicates that he does not experience neurological manifestations of his service-connected lower back disability affecting this extremity.  Therefore, a separate rating for these symptoms is not warranted.  

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Neither the Veteran's service-connected lower back disability nor his left side sciatica and radiculopathy has been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected lower back disability is manifested by signs and symptoms such as pain, limitation of motion, stiffness, weakness, tenderness, spasms, and difficulty with standing, walking, and sitting.  (See, e.g., January 2005 statement from Veteran, January 2005, October 2007, June 2009, and January 2013 VA examinations).  His left side sciatica and radiculopathy are manifested by pain and numbness and he has additionally described weakness, and unsteadiness.  (See, e.g., January 2005 VA examination, July 2008 VA treatment record).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  While the Veteran has described trouble sleeping as a result of his service-connected disability, for example, in an April 2009 statement and during the July 2012 hearing, he has indicated that this is the because of pain.  

The General Rating Formula for Diseases and Injuries of the Spine provides disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula specifically contemplates symptoms such as pain (whether or not it radiates), stiffnesss, and aching, as well as neurologic abnormalities.  The General Rating Formula further considers muscle spasm and tenderness.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's lower back disability picture.  

Additionally, the pertinent rating criteria for the evaluation of the left side sciatica and radiculopathy contemplate impairment of motor or sensory function as well as disturbances of gait.  See 38 C.F.R. § 4.124a.  The record does not indicate that the Veteran's lower back disability or left side sciatica and radiculopathy has caused impairment over and above that which is contemplated in the ratings assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  In short, there is nothing exceptional or unusual about the Veteran's lower back disability or left side sciatica and radiculopathy because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore referral for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) in regard to either of these disabilities is not warranted.

The Board has resolved reasonable doubt the Veteran's favor in determining that a 10 percent rating for left side sciatica and radiculopathy is warranted from December 9, 2004, but finds that the preponderance of the evidence is against assignment of a rating in excess of 40 percent for the service-connected lower back disability or assignment of a rating in excess of 20 percent for the service-connected left side sciatica and radiculopathy during the period from October 1, 2007 to June 1, 2009, or a rating in excess of 40 percent for that disability since June 1, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 40 percent for a lower back disability is denied.  

A 10 percent rating for left side sciatica and radiculopathy is granted, effective December 9, 2004, subject to the laws and regulations governing the award of monetary benefits.  

A rating in excess of 20 percent for left side sciatica and radiculopathy, for the period from October 1, 2007 to June 1, 2009, is denied.  

A rating in excess of 40 percent for left side sciatica and radiculopathy, since June 1, 2009, is denied.  


REMAND

Remand is required to allow the Agency of Original Jurisdiction (AOJ) to address the claim for service connection for an acquired psychiatric disorder as secondary to the service-connected lower back disability.  In this regard, during the July 2012 hearing, the Veteran's representative asserted that the Veteran had anxiety disorder due to the injuries that occurred from his in-service stressor.  He added that the Veteran's pain kept him awake and, due to his service-connected back disability, he had anxiety disorder.  In the September 2013 Joint Motion, the parties indicated that the Board had failed to discuss or consider the Veteran's assertion that his diagnosed anxiety disorder was related to his service-connected back disorder.  See Joint Motion, at p. 3.  The AOJ has not specifically addressed the matter of the entitlement to service connection for an acquired psychiatric disorder as secondary to the service-connected lower back disability.  To avoid any prejudice to the Veteran, a remand for consideration of the claim for service connection under this alternate theory of entitlement, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As the claim is being remanded, in light of the current diagnoses of anxiety disorder, the Veteran's assertions, and the evidence of record, the Board finds that an additional VA medical opinion addressing secondary service connection would be helpful.  See 38 U.S.C.A. § 5103A.  

On remand, the Veteran should also be provided VCAA notice advising him of the information and evidence necessary to substantiate the claim for service connection for an acquired psychiatric disorder as secondary to the service-connected lower back disability.  

Remand is also required to obtain outstanding VA treatment records which are potentially pertinent to the claim for service connection for an acquired psychiatric disorder, to include PTSD and/or anxiety disorder.  In this regard, the Veteran has reported that he was diagnosed with PTSD at the Coatesville VAMC.  He specifically stated in a March 2010 statement that he had been interviewed by a panel of doctors when he was in the Coatesville VAMC for one month.  The claims file includes an October 2009 discharge summary from the Coatesville VAMC, reflecting that the Veteran had been admitted one month earlier, in September 2009.  The diagnoses included anxiety disorder.  A treatment record dated on September 24, 2009 indicates that the Veteran underwent a bedside psychology assessment.  The psychologist included an excerpt from a neuropsychological evaluation performed two days earlier.  She noted that further information was available in the neuropsychology note.  While numerous VA treatment records from the Coatesville VAMC have been associated with the claims file/e-folder, the September 22, 2009 VA neuropsychological evaluation is not of record.  Rather, the earliest record from the Veteran's September and October 2009 hospitalization at the Coatesville VAMC is the record dated September 24, 2009.  Coatesville VAMC treatment records dated from May 2004 to April 2006, from August 2008 to August 2009, and from September 24, 2009 to October 2013 have been associated with the claims file/e-folder; however, a handwritten note on the records dated from August 2008 to August 2009 indicates that more records were available in the Compensation and Pension Record Interchange (CAPRI) system.  On remand, any outstanding pertinent VA treatment records should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

As discussed above, an October 2010 VA treatment record reflects that the Veteran's community physician was Dr. H.  The Veteran has not submitted a release to allow VA to obtain records from this provider; however, as the claims remaining on appeal must be remanded for other action, the Veteran should be afforded an additional opportunity to provide a release to allow VA to obtain any potentially pertinent records from this physician.  38 C.F.R. § 3.159(c)(1).  

Regarding the claim for a TDIU prior to June 1, 2009, remand is required to refer this claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 4.16(b).  In this regard, a TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2013).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

The Veteran's service connected disabilities do not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU prior to June 1, 2009.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration. 38 C.F.R. § 4.16(b).
 
There is some competent evidence of record that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities prior to June 1, 2009.  In this regard, the January 2013 VA examiner indicated that the Veteran last worked in 1996, when he retired as an immigration officer, and had not worked in any capacity since then and, "at any time since December 2004, has been precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected back disability and secondary left-sided radiculopathy."  She explained that the Veteran had documented severe arthritis of the lumbar spine with left lumbar radiculopathy which caused severe impairment with standing, walking, and sitting for any length of time.  She concluded by opining that the Veteran was unemployable based on his service-connected back and leg condition.  Accordingly, referral of the claim for a TDIU prior to June 1, 2009 for extraschedular consideration is appropriate under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for an acquired psychiatric disability, to include PTSD and/or anxiety disorder, to include as secondary to the service-connected lower back disability.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: (1) any outstanding records from the Coatesville VAMC dated between April 2006 and September 2009, to include all records from the Veteran's hospitalization in September and October 2009, including a neuropsychological evaluation performed on September 22, 2009; (2) records from the Wilmington VAMC, dated since August 2013; (3) records from the Philadelphia VAMC, dated since March 2013; and (4) any pertinent records from Dr. H., as identified in an October 2010 VA treatment record.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  After all available records have been associated with the claims file or Virtual VA e-folder, forward the claims file to the examiner that conducted the December 2009 VA PTSD examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify any psychiatric disorder present at any time since around September 2009, when the Veteran filed his claim for service connection, to include anxiety disorder.  In regard to each OR any diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current condition had its clinical onset during active service or is related to any in-service disease, event, or injury; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's condition was caused or aggravated by his service-connected lower back disability and/or left side sciatica and radiculopathy.    

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his attention is drawn to the following:

* Service treatment records are negative for psychiatric complaints or diagnoses.  

* A November 2005 PTSD screen was negative.  

* A March 2006 mood disorder screen was negative.  

* A February 2009 VA treatment record notes that the Veteran was comfortable with his care "although anxious about self."  

* An August 2009 depression screen revealed a score of 2, which was deemed low priority.  

* During VA treatment in September 2009, the Veteran denied symptoms of depression, PTSD, mania, and psychosis.  The psychologist noted that the Veteran's records indicated a history of anxiety, which he denied.  Geriatric depression screen was indicative of no depression, consistent with the Veteran's self report.  The psychologist quoted from a neuropsychology consultation completed a few days earlier, which apparently included a provisional diagnosis of cognitive disorder, not otherwise specified; however, the neuropsychologist found that the Veteran's overall performance was not consistent with a diagnosis of dementia.  The psychologist's Axis I diagnosis was anxiety disorder, not otherwise specified (per record).  The Veteran denied any mental health history, specifically anxiety.  

* An October 2009 VA discharge summary includes a diagnosis of anxiety disorder and notes that the Veteran's wife had been medicating him at home with valerian root to control these symptoms.  

* During VA treatment in November 2009, the Veteran denied being depressed.  

* During VA PTSD examination in December 2009, the Veteran's mood was anxious and his thoughts were focused on his medical condition and physical limitations.  He was fearful of an upcoming surgery and his ability to survive that surgery.  The Axis I diagnosis was anxiety disorder, not otherwise specified.  

* During VA treatment in January, April, and July 2010, June and November 2011, January, February, April, and July 2012, and March and August 2013 the Veteran denied being depressed.  

* An August 2010 depression screen was negative.  

* During VA treatment in October 2010, the Veteran denied feeling depressed or sad.  On examination, the Veteran's affect was pleasant although anxious about his health. 

* A November 2011 depression screen was negative.  A depression screen from later that month revealed a score of three, which was deemed to be moderate priority. 

* During the July 2012 hearing, the Veteran's representative asserted that the Veteran had anxiety disorder due to the injuries that occurred from his in-service stressor.  He added that the Veteran's pain kept him awake and, due to his service-connected back disability, he had anxiety disorder.  

* A November 2012 depression screen was positive.  Review of systems during VA treatment that date, revealed that, in regards to a history of depression, the Veteran did think about medical issues.  He denied being suicidal and refused any antidepressants.  

* A March 2013 PTSD screen was negative.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

4.  Refer the claim of entitlement to a TDIU prior to June 1, 2009 to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


